Case 2:20-cv-02117-AB-RAO Document 1-1 Filed 03/04/20 Page1of23 Page ID#:17

  
  
 
 
  
   
  
 
 
   
 
  
  
  
    
   
  
  
 

é

  

ailable for th
make av: fe

we

be a
1 palicy Wil will be based

5 Them nce. en n the Option Da
tof insu” miums for ‘ot that Pl ° pject to availa
prem” effect ™ | —
6. Aah rates c : efit in pe idence of insu
pre ay rider O r of insurab
~ pny ther lence

we will P eh satl ae and 7 of the policy
; ot rev" cti
¢ we do n with Se zi
in acc on authorizes US to

of:
ie which will result in proc

this policy: and sex of any person

e age
: in continued survival of any

14, REDUCTIO
Policy Class, W'

ne hat we reduce your Policy Class if yo

ant ———esearedie
uestt : :
Li iisearars evidence satisfactory to us that

i j following conditions:
Class will be subject to the
1. You will be required to pay for any evidence we may
2. Any evidence we may require must be provided by a
Anew policy will not be issued. However, new Policy Sp

This section of

POLICY CLASS -
ae would result in a more favorable

15. CLAIMS OF CREDITORS - This section advises
access to the death benefit payable under this polic

The proceeds and income payments under the policy will
extent permitted by law. Such proceeds and paymen
becoming payable without our agreement. ;

16. ASSIGNMENT - This secti a
another party, ion authorizes you to.

Your interest in this Policy may be assigned without

interest, any interest 1
terms of the acunmeite insured, and any interest

We will not be
duplicate of th :

n notice of any assignment unless it
the validity of i

© original assignment h
as ie
Sufficiency of any assigumierea filed at:

period This sect a
W rely 0 of time, ion authorizes us toc
any Sy ae Statem

stateme Menta| Appli € in the lica —
v | oe ae deg Cation or renee tion 1

i Supplemental k
sued or that App " Of fact is made i
liverag are iCatio
&d or Is later mage?!emental lic
Part of this ye eee

Policy.

 

in
Case 2:20-cv- -AB-
v-02117-AB-RAO Document 1-1 Filed 03/04/20 Page 2 of 23 Page ID#:18

 

Prov; Except any provisi
ides validity of this pa for a disability benefit, or except in the case of fraud, we will not Eo ot
icy after it has been in full force, during the Insured ’s life, for 2 years from the
: is policy; OF (iii) any

ity of the change or reinstatement

to: (i) a reduction in rate class; (ii) any reins
an always contest the

supplemental }

hey ar or rider added, we will not contest the valid

validity of this policy in effect, during the Insured’s life, for 2 years. However, We c
icy for the non-payment of any premium due.

OVerage 18. MISSTATEMEN
= or sex. = OF AGE OR SEX - This section addresses the eff

SS
If the

a bonehiees date. the Insured has been misstated, we will adjust

——- ich the premiums paid would have purchased for th

19. SUICIDE -

d,under __ policy. Tile Section addresses the effect of suicide on the benefits
None OF aCe commits suicide, while sane or insane, within 2 years from the Date of issue, we will pay in

other benefits an amount equal to the premiums paid.

es the entire contract between Us.

entire contract between the applicant

and us consists of the policy and such application. However, additional written applications for policy

in Policy changes may be submitted to us after issue and such applications may become part of the policy. All

in Policy statements made in the application shall, in the absence of fraud, be deemed representations and not
warranties. We will use no statement made by or on behalf of the Insured to defend a claim under the

policy unless it is in the written application.

Policy Years, policy months, and policy anni
Any reference in this policy to a date means a calendar day ending at mi

Office.
Changes in this policy may be made by agreement between you and us. Only the President, 4 Vice
ry of the Company has authority to waive or agree to change in any respect

President, and the Secreta
any of the conditions or provisions of the policy, or to extend or to make an agreement for us.

ions of each section of this policy which appear immediately beside the title of each section and
n boldface type have been inserted for convenience of reference only, and shall not be

construed to affect the meaning, construction, or effect of the policy terms.

®nd our

 

‘ect of misstating your age

the Sum Insured and every other
e Insured’s correct age Or Sex.

payable under this

 

 

ae | 20. THE CONTRACT - This section describes what constitut
are The written application for the policy is attached at issue. The

 

iversaries are measured from the Date of Issue.
dnight local time at our Home

 
 

Case 2:20-cv-02117-AB-RAO Document 1-1 Filed 03/04/20 Page 3 of 23 Page ID#:19

  
  
  
   
 
   
 
 
 
  
  
 
  
    
  

NT 3
; gerTuEMe various, pe LEMENT .
with us, un
ds are a

y ae
i 34% a year: e for a Fixed Period, with each pa
m

n Zp.
; ents for a Guarant
oN ; able for Option 3. If

a
the T
os remaining payments. We wil

the paymen shout Refund at the dea

; li co =
Th lets each payment shall be as declared bu
e

i with Cash Refund at the death

ion 5 - Life Income fun
lied less the sum of all inco paym
Tee not less than that shown in the Table

You may choose an op
inate airs the proceeds become payable. If you

one by written notice within: (a) 6 months after t
which the proceeds, if any, are payable in any case €
No choice of an option may provide for income payment
payable as of the date the proceeds are applied, except 1
of the first payment interval. a
The payee under an option shall be as set forth in Sei
No option may be chosen without our consent if th
before the policy has been in full force on the sa
executor, administrator, trustee, corporation, part

Ne ue may, by written notice, name and cha Je
otherwise be payable to the payee’s estate. |
ents for each $1000 of proceeds applied)

 

Case 2:20-cv-02117-AB-RAO Document 1-1 Filed 03/04/20 Page 4 of 23 Page ID #:20
Settlement Options 28, 3, 4 and 5

P1398L

 

 

 

 

 

 

 

 

 

13.14

 

 

 

 

 

 

5.51

 

 

 

OPTION 3
Life Income with
Guaranteed Period

8.83

 

Birthday Nearest
Date of First
Payment

Age of Payee on

3, 4 and 5 are available only at the ages as shown.

 

 

 

 

 

 

N 2B

e

 

 

 

 

 

 

ent
Case 2:20-cv-02117-AB-RAO Document 1-1 Filed 03/04/20 Page 5of23 Page ID#:21

    
 

; ee —

| i

      
  

 
 

tu i

i a i

Ie
:

FINANCIAL SERVICES

the signature of a collateral assignee, irrevocable beneficiary, or
erest in the policy through the legally binding document.
n lieu of the policy, a statement that the policy itself has been lost or

   
  

 
Case 2:20-cv-02117-AB-RAO Document 1-1 Filed 03/04/20 Page 6 of 23 Page ID#:22

Applicati
PPlication for Term Life Insurance fot 5
This application
‘ coe john Hancock Life Insurance Company or
~ © John Hancock Variable Life Insurance Company,
Instructio which will sometimes hereinafter be referred to as “the Company” or “John eco

|. Please Print all answers legibly in black ink.

2.
3. oo ne or deletion must be initialed by the Proposed Insured or Applicant.
Say a must be completed on the Proposed Insured unless a medical examination is required. ;
per maa wir intent to defraud or knowing that he is facilitating a fraud against an insurer, Sete, a tal
n or files a claim containing a fal sta t may be guilty of insuranee cea
Please print se Pare. A Statements to the Company’s Agent
A. PROPOSED INSURED
1. An/ \ KOET-:

ee i Last Name
: a x soe O. 3. Bb) of Birth [E2463 4. Place of Birth _ _fleepr 4 =
: <adiget cia ae State ¢ 2 4- 4, Scate/ not U
ot Ne rae ey Se OSD 7. Height 2 GSE 8. Weight LES.
ae Vere Z CT? - Military Grade (if applicable)
0 Aun (9H) Lax eaAa7— (ifaw — A 9/all

7 Screet Address oe ‘as Zp
Ns pes, 29-71. 12. Work Phone (C18) 118-22 ¢ “he
13. Best time and place for Underwriting to call (in Proposed Insured’s local time zone) g Med 52 a ZB ase as

14. Does the Proposed Insured e cigarettes or use any other tobacco product, i.e., cigars. pipes, snuff, chewing
tobacco, etc.) O Yes No __ if Yes, product and freque i
If No, is the Proposed Insured a former smoker? Q Yes [No If Yes, product and date last used:

B. BENEFICIARY Please eee ete eT fare Pra tet li tiil e o Proposed Insured. (please erataL |
7 KAZ2Z c

ae as teats cf tea Proposed enered shal ba pad x prvi in he appa Sones

Trac do ehe Owner pico tensed’ cho cas na asa ggg

Cc. COMPLETE See ono ONLY IF OWNER IS NOT THE PROPOSED INSURED

    

 

 

 

 

 

 

 

1.
(Owner name or name of trust) Last First Middle Initial

(if more space is needed, use Special Request box on page 2 and check here O)
Soc. Sec. Number or Tax ID number —_—_—_—_—_{_?_ 7? 3. Occupation

4, Relati hip to Proposed Insured 5 Date of tir —— / —_—_ / ——

 

 
 
  
  
  

 

 

  
  
 
 
 

Ci State 5
E. SUM INSURED &} ) 000, 000

F. RIDERS

Q Disability Waiver of Premium
QO Accidental Death Benefit $
D Living Care Benefit

Q Other

  
 
 

o Mis G20 o25 030 Year Level Premium Term
Premium Yearly Renewable Term: Level
Premium Yearly Renewable Term: Decreasing
% Tem _————$_—<— 5

 
    
    

 

    
     

 

) OQ MonthlyMilitary Allotment

  
 

Semiannual O Quarterly O Employee Consultation (Case #
Prannual . tic deduction)* (*Please attach voided check)
@ Monthly Bank Account Number EFTS Transfer Code

 

 

 

 

 

 

 
Case 2:20-cv-02117-AB-RAO Document 1-1 Filed 03/04/20 Page 7 of 23 Page ID#:23

   
 
    

Has ths Part A Statements to the Company ’s Agent
a. flying,
&xcept as a Passen or intend to d s
(If yes, Please compl ger on regularly scheduled airlines? ae
b. skin/scuba diving, “ote questionnaire.) QO Yes 4 No
(If uting, motorized
2. In the alee. ee. a. oe
the Proposed

years, has O Yes xf No
4. In the Moving violations? the Proposed Insured been convicted of two or more motor
in
Past 10 years, has th O Yes No
criminal law (unless later oe hac aired been convicted of or incarcerated for the violation of any x
Or is the vires ere , are any criminal charges now pending against the Proposed Insured,
S. Does the tly on probation? No

O Yes

i
Proposed Insured intend to reside or travel outside the US. or Canada? O Yes No

If
any of questions 2 — 5 are answered “yes”, please explain:

 

 

 

   

afer mation indicated as to all insurance in force on the Proposed Insured.

te Issue Year| Plan Amount ADB Amount Business Insurance?

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

U Yes O No
OYes D No
2. Is any other insurance application now pending or contemplated on the life of the Proposed Insured? O Yes SLNo
What company(ies)/amounts?
3. Is the insurance applied for intended to replace or change any life insurance or annuity now in force on the Proposed
Insured? (If yes, give writing company of insurance being replaced, policy number, and insurance amount) O Yes Aro
Company Policy # Amount
Company Policy # Amount
4. Has any application for life, disability, or health insurance on the Proposed Insured ever been declined,
postponed, or modified? QO Yes Nhe

(if yes, give most recent company, including John Hancock)

 

 

Company Approximate Date

   
 
     

 

      

J. PLEASE COMPLETE THIS BOX ONLY IF ADVANCE PAYMENT IS BEING MADE

How much advance payment is included with this Part A? $
(Wries check eo john Hancock Life or John Hancock Variable Life. as approprace)

 

  

K. SPECIAL REQUESTS (Please rere e re eee)

  
 
  

 

 

 

 

Part B Statements to the Company ’'s Agent

     
 
 

MEDICAL APPLICATIONS ONLY

 

COMPLETE FOR NON-
e full details below for every “Yes” answer to Questions |- 6 as to the “Proposed Insured”. Be sure to

ae ee names/address of any treatment providers.

nclude

i known indication
the Proposed Insured ever been treated for or to the best of his or her knowledge had any
1. Has e of the heart or blood vessels, chest pain or high blood pressure, stroke or paralysis, diabetes, tumor,
of diseas

    

 

 

 

kidney disease, gastro-intestinal disease, mental or psychiatric disorder, lung or respiratory
cancer, high ch olesterol or blood disorder (not including HIV)? QO Yes {A No
disease. pesee Insured had or ever been diagnosed or treated by a physician or other medical practitioner
2. Has the Propo ne Deficiency Syndrome (AIDS)! Q Yes SX'No
for Acquired
Proposed Insured received counseling or treatment regarding the use of
35 nee gli a a used any illegal drug or controlled substance? QO Yes ps No

TERM-98
Case 2:20-cv-02117-AB-RAO Document 1-1 Filed 03/04/20 Page 8 of 23 Page ID#:24

  
  

ce ’ Part B Statements to the Company 's Agent

TIONS ONLY continued

d Insured
E QYes OQ No
QO Yes Q No

QYes Q No
QyYes Q No

QO Yes Q No

    
   
 
 
 
 
  

How frequently?
-name, address and details below. Otherwise leave blank.

 

MI Last Name

 

State Zip Code

 

 

 

 

Last occurrence __-_—=__E

| Treatment/medication, if any ——————_—________
Names/address of physicians/hospitals providing treatment

 

 

 

 

 

ece of paper. Statements to Company ’s Agent
D IN EVERY CASE. DO NOT DETACH.

  

ration and Acknowledgment
clinic, or other medically related facility, insurance company, consum er reporting
‘the Companyor tis reinsurer(s) any such information, including informat ion
observation or treatment, including information related to treatment for drug
conditions, the history obtained, physical and laboratory findings, diagn osis and

    
  
 
 
 
  
  
 
 
  
   

Act notice which contains on the reverse side a notice concerning th e Medical
che original. This authorization is valid for 24 months from th e date of the Proposed

SE. Ex. EF:
Name of Proposed Insured (please print)

 

‘Proposed Insured: [A] Applicant [_] Payer (] Owner (CD Other.

oO io fee cea OO 4d. Divorced

AL) L2

Peroni torr

Provide for Mortgage or Debt Liquidation

Other Purpose:

ce, which does not accumulate a cash surrender value? 4 Yes [] No
d this may affect the Company's willingness to offer the of coverage

: : type of policy | am buying and its suitability to my circumstances.
—_— Kropican (Payer (] Owner [] Other.

Page 3CA

 

 

 
Case 2:20-cv-02117-AB-RAO Document 1-1 Filed 03/04/20 Page 9 of 23 Page ID#:25

 

a MPANY John Hancock Place
h Hancock VARIABLE LIFE INSURANCE CO re piascoommette 02197

$1,000,000 SUM INSURED
JUNE 1, 2059 EXPIRY DATE
JUNE 1, 2002 DATE OF ISSUE

INSURED SEANE KROETZ. >;
PLAN LEVEL BENEFIT’ TERM LIFE

> \cY NUMBER 75 146.326...”

INDIVIDUAL TERM LIFE INSURANCE . Pcie
se John Hancock Variable Life Insurance Company (the “Company”) agrees, subject to the conalt!

and provisions of this policy, to pay the Sum Insured to the Beneficiary if the Insured’s death ee

before the Expiry Date while the policy is'in full force, and to provide the other benefits, rights, an

privileges of the policy. ‘ ay

Payment will be made on receipt at the Home Office of the Company in Boston, Massachusetts, of due
proof of the Insured’s death.

The policy, Which includes any Riders which are a part of the policy on delivery, is issued in
consideration of the application and the payment of the premiums.

The Policy Specifications (Section 1) and the conditions and provisions on this and following pages are
partof the policy. _ - Ei :

10 Day Right ef Examination - This policy may be returned by delivering or mailing it within 10 days
. after its #t to the Company at Boston, Massachusetts, or to the agent or agency office through

- which it was delivered. Immediately on such delivery or mailing, the policy shall be deemed void from
_ the beginning. Any premium paid on it will then be refunded.

* Sigried for the Company at Boston, Massachusetts.

we.

If this policy is in full force:
ce es at the Insured’s death prior to the Expiry Date; and
yable during the lifetime of the Insured until the Expiry Dat
% as shown in the Table of Rates (Section 2). t
| a ae : io hee with the Change of Premium Section (Section 7).
A ANNIVERSARY, FLATER: ane 95—CONVERTIBLE TO AGE 65 OR To THE 5TH POLICY

" ELIGIBLE FOR DIVIDENDS —

98TERM
Vo7aR1
Case 2:20-cv-02117-AB-RAO Document 1-1 Filed 03/04/20 Page 10o0f 23 Page ID #:26

  
 

Policy Provisions

Section
Policy Specifications

Table of Rates

Definitions

Proceeds

Owner, Benificiary

Premium Payments

Change of Premium

Grace Period

Dividends

Reinstatement

Conversion Provision

Option to Change to a New Term Policy
Evidence

Reduction in Policy Class
Claims of Creditors
Assignment

Contestability

Misstatement of Age or Sex
Suicide

The Contract

. Settlement Options

SLPNMM a wD a

NR ee
“SSSSsaea8s8

 
Case 2:20-cv-02117-AB-RAO Document 1-1 Filed 03/04/20 Page 11of23 Page ID#:27

 

 

be mm

ee eS eee
“cy SPECIFICATIONS

i ae

Section 5 of the policy. 0 ___-_—

 

roca ae as eleeted in the application SwPIec* TC

 

        

 

 

ISSUE AGE 38
INSURED SEAN E KROETZ
poucy CLASS SUPER PREFERRED NON TOBACCO, MALE asa ea Si
re OF ISSUE JUNE 1, 2002 POLIC hg oh
s +EE PERIOD THROUGH MAY 31, 2017 SUM INSURED
OPTION DATE JUNE 1, 2017
CONVERSION DATE JUNE 1, 2029
EXPIRY DATE JUNE 1, 2059
FIRST POLICY
EDULE OF BENEFITS Ls
COVERAGE ANNUAL
POLICY BENEFITS AMOUNT PREMIUM
M LIFE INSURANCE TO AGE 95 $1,000,000 $640.00

A FIRST YEAR DISCOUNT OF $96.00 WILL BE GRANTED IF THE
ANNUAL PREMIUM IS PAID IN ONE PAYMENT.
Case 2:20-cv-02117-AB-RAO Document 1-1 Filed 03/04/20 Page 12o0f23 Page ID#:28

 
Case 2:20-cv-02117-AB-RAO Document 1-1 Filed 03/04/20 Page 13 o0f23 Page ID #:29

    

Current
Section ee Premium
ect shown wi
Annual Premium. - The Current Pi Subject to ch
Ual Premium afters aCCordancg wi
Y chang th th
@ can n ® Chan
e e

4A “Sr exceed the ieTemium
Case 2:20-cv-02117-AB-RAO Document 1-1 Filed 03/04/20 Page 14 o0f 23 Page ID #:30

AD. Pe

a

B2SERERSERERS

eB

SSRLSISL2SSSASRLB

«
,
a
”
fn
a
-
*
>
=
mm
a
w
K
ik
2
“
~
"
~
&
y
™
J]

IP IE a SF OF BF 2 I ES RE

 
Case 2:20-cv-02117-AB-RAO Document 1-1 Filed 03/04/20 Page 15o0f23 Page ID#:31

SS SS

LRSSLSBSBASBASB

‘
s
§
,
s
$
$
5
i
5
. 3

 
Case 2:20-cv-02117-AB-RAO Document 1-1 Filed 03/04/20 Page 16 of 23 Page ID #:32

new ~

fag means the application: to
? r
i means the party(s) s on

ei » means the ast
i, ility provisions use — 5
rab

fg’ means reasonable inf ati

» means that the po i yh

of me wer
8

s Wee the person whose

io"
wild means the sar

a remains in full force.

a means the mortality

specifications” means the
gas, premium and other inform

Year” means a One year per
sig Year starting on the Date of |

quest” Means a request in writil
sminsured” means the amount;
‘wplemental Application” means
Ve Our, Ours, Us” means the C

inten notice” means, unless 0
lssachusetts.

‘ws Your, Yours” means the p
‘Wided in this policy.

 
Case 2:20-cv-02117-AB-RAO Document 1-1 Filed 03/04/20 Page 17of23 Page ID#:33

 
Case 2:20-cv-02117-AB-RAO Document 1-1 Filed 03/04/20 Page 18 of 23 Page ID #:34

  
   
  

Ae pREMIUM —~ This
in jod of time. hand
i Total Annual Premiums for
Sion” 25 04 a Annual Premium After
4 ‘Cuter cirst Policy Year”. “Cu
en Af ium after First Policy Yea
i prem (section 1). Premiums a
;atio"® *,pove the respective “Max
£ mium it
<*° Guarantee Period, we change
ae be made for all bbe ye
ge" cured. Any changes in the:
Eoin, 1 will not change the pre

en enefit. We will send you a
efit

  
 
   
  
  
 
 
 
 
 
 
 
  
  
 
 
 
 
 
 
  
 
 
   
 
 
 
  
  

   
 

ments.
nium, other than the first, not pa

ary; but if you were the; within a grace period of 31 days
coe ene continue in full force during th

mn notice. A change wil... ;sured dies while the policy is in

2. The change will take ... ..j of the policy month in which

ict to the rights of any. 4: otherwise we will pay it tot
taken by us before we’ sured; Ot pay

 

| QMDENDS - This section informs
pay °s policy wi he sh
payment of premiums * ;icy will be entitled to t
intervals in accordance’?! and apportion to it. We shall
premium is due on the'#) dividends under this contract.
Sate of tssue. umay elect to have any dividend paid or

an agent authorized tc %:4in cash:

fone Beer anown oF ‘ied to premium payments;

étwith us to earn interest at the rate ;

“you have elected a different optio
«7, Ne option. The election may be

ve bay as part of the proceeds Pp
‘tay, St We will pay as our only
‘the policy lapses for nonpaym

 
Case 2:20-cv-02117-AB-RAO Document 1-1 Filed 03/04/20 Page 19o0f 23 Page ID#:35

 

 

 
     
   
 

10. REINSTATEMENT - This section allows you to restore the policy within a certain period of

time if it has been cancelled due to non-payment of premio. — ‘car 1 Fas Ge
i licy to “in full force” status after it has ‘defau

rece eigrarion One Soe vali balck tiie end of the grace period. The policy may be reinstated

within 5 years after the due date of the first unpaid premium and before the Expiry Date as shown on

page 3.

The Reinstatement requirements are:

1. Completion of a Supplemental Application for reinstatement; and

2. Production of evidence of insurability satisfactory to us; and

3. Payment of overdue premiums with interest.

Interest at the rate of 6% on premiums compounded annually will be payable to the date of
reinstatement.

A reinstatement will be effective only as of the date we approve your request for reinstatement.

 

11. CONVERSION PROVISION - This section permits you to convert this policy to a John
Hancock whole life insurance policy under certain conditions.

You can have all or part of the term insurance of this policy converted to a new John Hancock whole life
policy on the Insured. This type of change is called a conversion. A conversion can be made without

proof of insurability. The final date for conversion of this policy (Last Conversion Date) is the policy
anniversary on which the Insured is age 65, or to the 5th policy anniversary, if later.

The conversion may be made at any time while the policy is in full force and not later than the Last
Conversion Date as shown on page 3.

The new policy shall:

1. Insure only the life of the Insured;

2. Be for a Sum Insured less than or equal to the Sum Insured of this policy;
3. Be on any level premium whole life plan which is available as applied for;
4. Require no further evidence of insurability; and

5. Be issued in the same Policy Class, when available, as shown in this policy on page 3, and also include
the exceptions, exclusions, and restrictions, if any, which apply to this policy.

Any additional benefit provision may be issued with the new policy only with our consent and subject to
the conditions which we may determine, except that:

1. Any Disability Waiver of Premiums Benefit shown on page 3 that applies to this policy may be issued
if: (i) we offer the Benefit at the Issue Age and at the Date of Issue of the new policy; and (ii) evidence
satisfactory to us is furnished to our Home Office that the Insured is not totally disabled on the dat

written notice to convert this policy is signed. No such evidence will be required if the ied for
is a whole life policy with premiums payable to at least age 85. * policy appl

2. Any Accidental Death Benefit that applies to this policy may be issued if we offer it at the Issue Ac
and at the Date of Issue of the new policy.

   
 

 

   
 
  
  

The new policy, any Disability Waiver of Premiums Benefit, and any Accidental Death Benefit shall b
on forms and at rates in effect on the Date of Issue of the new lic: with the Issue Age determined by
the Insured’s birthday nearest the new policy's Date of Issue.

Either one of two dates may be elected as the Date of Issue of the new policy:

a. ~~ Da ne Mote be the same as the Date
conversion w : (i) the difference between the premiums payabl OK
oF ics eevee. with nurse at the rate of 6% ae veer CONMpOUTOed ah laine anal BE
adjustment for any dividen erences; or, if greater, eo
date Oh coridersion: greater, (ii) the Policy Cash Value of the new policy at t

of Issue of this policy. In this case the cost of

  

wd a ss oe om ee
Case 2:20-cv-02117-AB-RAO Document 1-1 Filed 03/04/20 Page 20 of 23 Page ID #:36

     

 

         
     
   
 
  
  
   
 
  
 
 
  
  
 
  
  
  
 

Nay be the fi
r Hom 'st day of the policy month during which written notice to convert
© Office. In this case payment of the initial premium under the new policy

i is Disabled
Waived for Before Policy Anniversary Nearest Age 60
9° 3 for a cae policy in accordance with any Disability Waiver of Premiums
May be con which began before the policy anniversary nearest the Insured’s
Last Penierice n to a new John Hancock whole life policy. Conversion may be
ender of th sion Date on written application by the Insured and Owner on our
which pre . policy. If no written notice is received before the Last Conversion
date. It aie c Gave iecopde to the Last Conversion Date, this policy
sits Date Gf lesue. p with a new John Hancock whole life policy with the ' |
era of the Insured only. It shall be on a whole life plan with premiums |
ourr s available as applied for and which requires no further evidence of |
ules in effect on the Date of Issue of the new policy. The Date of Issue will
month during which the written notice to convert this policy is filed at our
arsion Date, whichever applies.

same risk class, when available, as this policy as shown in the Policy Class

   

d equal to the Sum Insured of this policy;
ermined by the Insured’s birthday nearest its Date of Issue;
Death Benefit Provision if such a Benefit is shown on page 3 and if we offer it at
nd at the Date of Issue of the new policy; and
efit Provision for Waiver of Premiums in Event of Total Disability.
se by written notice:
Beneficiary under the new policy as of its Date of Issue shall be the same
as of the date this policy ends; and
‘ the dividend option, premium payment interval, dividend credit option, and
option shall be the same as were in effect under this policy as of the date it

d the

  
 
 
 
 
 
 
  
   
  
   
 
    
  
 
  
   
  
   
  
  
   
   

D Benefit providing for waiver of premiums under the new policy, and the
, if included, shall be on forms and, where applicable, at rates in effect on the
policy.
d is Disabled On or After Policy Anniversary Nearest Age 60
5 waived for this policy in accordance with any Disability Waiver of Premiums
-3 for a period which began on or after the policy anniversary nearest the
ay, and before the policy anniversary nearest the Insured’s 65th birthday, the
4 to a new John Hancock whole life policy. Conversion may be made not later
‘ary nearest the Insured’s 65th birthday subject to all the applicable terms and
Conversion if Insured is Disabled Before Policy Anniversary Nearest Age 60”
Disability Benefit Provision for Waiver of Premiums in Event of Total Disability
icy. This Provision will provide for waiver of premiums but not beyond

~y nearest the Insured’s 65th birthday.

TO A NEW TERM POLICY - This section permits you to exchange this

‘Hancock term insurance policy under certain conditions.

+e, as shown on page 3, you may exchange this policy for a new John Hancock term

‘a notice to you 4 months prior to the Option Date informing you of this option. On

will exchange this policy for a new John Hancock term policy if we receive

of insurability. All premiums due on this policy must have been paid before the
insured of the new policy must be equal to or less than the Sum Insured of this

is subject to the following terms:

e and submit a new application to us not more than 120 days or less than 60 days

 

3

 

‘the issuance of the new policy before it can become effective.
first premium on the new policy in order for the new policy to become effective.
oe - this policy terminates when coverage under the new policy begins.

‘i

Z0998L

Fe

 
Case 2:20-cv-02117-AB-RAO Document 1-1 Filed 03/04/20 Page 21 0f 23 Page ID #:37

  
   
  
 
       
  
   
  

2. Pay Grade
4. Anticipated date of discharge or retirement __ (mm)_____ (yy)

 

 

. AND SIGNATURES

ject to the terms and conditions of Conditional Temporary Insurance Agree-
id nun of Part A of this application if.

Insurance Premium is made with Part A of this application which
Insurance Agreement; and

for life insurance on the Proposed Insured now pending with John

Variable Life Insurance Company does not exceed $1,000,000 life

policy or Benefit provision will take effect as of the Date of Issue of

   
   
   
    
     

t Policy and payment of the minimum initial premium thereon and
the Proposed Insured is living and has not consulted or been examined

t latest Part B pertaining to the Proposed Insured was completed.

ce. discharge contracts or waive or change any of the conditions or pro-
cee risks or pass on insurability. Any such unauthorized action is not
‘examiner is not an agent of the Company.

jest of my knowledge and belief, true and complete. They are represent a-

 

Applicant's Signacure

 

 

NG INFORMATION (REQUIRED FOR ALL CASES)

State zip

 

 

City/Town State zip

 

 

 

SNe
OQ Yes (what names) Prvo
owledge, is the Proposed Insured now in good health? Bre: Q No

—____—

AGENT
Is the insurance applied for a replacement according
The Company’s current replacement rules? Q) Yes) No

Ao) aa lal

VO Yes (relationship)

 

 

 

 

 

 

 

Page 4
Case 2:20-cv-02117-AB-RAO Document 1-1 Filed 03/04/20 Page 22 of 23 Page ID #:38

  
  
 
  
  
 
   
  
   
   
 
   
  
  
   

Part B-STATEMENTS TO COMPANY'S MEDICAL EXAMINER.

 

 

e pply to the following person proposed for insurance

'| DETAILS of “Yes" answers
RB ree . (IDENTIFY QUESTION NUMBER,
CIRCLE SEPUICABLE ITEMS: Include diagnoses, dates, duration
names addresses of all attending physicians and medical

NRA Qar_

 

 

 

 
 

5 los:
Have ee sorteiniie.. ee
ever Jagno: or trea -
Aesubed | Immune Deficiency (AIDS) oranAloS
___ Related Condition
+9. a. Name and address of your personal physician:
: If none, ee 4 s ealeclligias ib aaa e is”
Aad BREED ins coe eR eee
b. In past 5 years have-you Sita ydur pefSonai +! 3%

physician for any matter not recorded in answers to
ae DBP sscssossovseeersrsssoseassnavnvenonsvopncansnnsesnonn® Qo

“Yes”, furnish reason, details and date in “Details”
space above.

QT 70. Any family history of diabetes, cancer, high blood
; re or cholesterol, heart or kidney disease, or

 

 

Mental MESS? ....csssesreresesessvsrerersrsescenenennsnnrsneneneenen o_o
Age It Age At
Living Cause of Death Death
Father

2

 

 

 

 

 

 

 

ppebenenapeanannbeennennnee

 
Case 2:20-cv-02117-AB-RAO Document 1-1 Filed 03/04/20 Page 23 of 23 Page ID #:39

  
     
   
  
 
 
 
  

i tive Financial Systems
amy ae oxiaid Street, Suite 450
Woodland Hills, CA 91367-3652 20
Tel:(818)71 0-8686 Fax:(81 8)71 0-0

g00-313-3665

Service
Professionals

Society of Donald C. Jayne, CLU, ChFC
MEMBER

Communications about this policy may be sent to the
Massachusetts 02117, or to any agency office of the Comps
the Company, you may contact the California Departme
300 South Spring Street, Los Angeles, California 90013; Teleph

If this policy is in full force:
Proceeds are pa
Premiums are
Premiums va
Premiums ca

yable at the Insured’s death prior to the

neva during the lifetime of the Insured |
eller Year as shown in the Table of
anged in accordance with the Char
